DETAILED ACTION
Status of Claims
	Claims 1-9 are pending. 
	Claim 10 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 15 December 2017. It is noted, however, that applicant has not filed a certified copy of the JP2017-240171 application as required by 37 CFR 1.55.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 10 directed to an invention non-elected without traverse.  Accordingly, claim 10 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Please cancel claim 10. 

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :  the prior art alone or in combination does not disclose the combination of claim limitations of claim 1 including at least the electrode roller supplied with power by bringing a power supply brush formed by a material containing iron as a main component into sliding contact with a part of a rotation shaft and at least a surface of at least the part of the rotation shaft with which the power supply brush is brought into contact is formed by a material containing iron or nickel as a main component in combination with the additional limitations of the claimed performing steps.  
The closest prior art includes the teachings of Kimura et al. (US 2013/0121873) which discloses a method of forming a porous metal body including performing electrical conduction treatment (102), performing electroplating treatment (103), performing treatment of removing at least a resin porous body (104) (Figure 1) and the use of electrode rollers (26) to supply power [0041], Figure 5.  Kimura et al. fail to disclose the claimed composition of the rotating shaft of the electrode roller as claimed and the claimed power supply brush and its composition.  The prior art such as Balcazar et al. (WO 2017086767) disclose conductive rollers of an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795